CARLAND, Judge.
The bill in this case is, for all practical purposes, the same as the bill in case No. 5, Receivers’ & Shippers’ Association of Cincinnati v. Interstate Commerce Commission and the Cincinnati, New Orleans & Texas Pacific Railway Co., 188 Fed. 242, and was filed for the same purpose. The cases were submitted together upon bill and demurrer.
For the reasons stated in the opinion filed in case No. 5, the demurrer in this case must be sustained and the bill dismissed.
ARCHBALD and MACK, Judges, dissenting.